Citation Nr: 0831641	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-26 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degenerative disc disease and arthritis.

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease and arthritis.

3.  Basic eligibility for nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to July 1981, 
and from January 1988 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in North Little Rock, Arkansas, that denied entitlement 
to the benefits sought.

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the VARO.

The Board notes that in August 2008, the veteran submitted 
new evidence to the Board that was not considered by the RO.  
This new evidence consisted of a lay statement from the 
veteran's ex-wife regarding witnessing the veteran's in-
service spinal injury and its aftermath, and it was submitted 
without a waiver of initial RO consideration.  This evidence 
pertains only to the service connection claims on appeal, and 
these issues are being remanded for additional development at 
this time.  Therefore, the Board may proceed with a final 
decision on the nonservice-connected pension issue.

The issues of entitlement to service connection for lumbar 
and cervical spine degenerative disc disease and arthritis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

It is not shown that the veteran had any wartime service.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits based upon qualifying wartime 
military service by the veteran have not been met.  38 
U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the appellant's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if the veteran served in the active military, naval, 
or air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
2 or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a) 
(3).

The period of war for the Vietnam era is the period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive.  38 
C.F.R. § 3.2(f).  The period of war for the Persian Gulf War 
is the period beginning on August 2, 1990 and ending on a 
date yet to be prescribed. . 38 C.F.R. § 3.2(i).

The veteran contends that he is entitled to nonservice-
connected disability pension.  The veteran's own January 2006 
claim for benefits identified his period of active duty 
service as spanning from June 1975 to July 1981.  The 
Department of Defense Form 214 (Certificate of Release or 
Discharge for Active Duty) of record indicates the same 
period of active duty service.  Subsequent development by the 
RO appears to have identified another verified period of 
active duty service for the veteran, from January 1988 to 
April 1988.  The ending date of the period of war for the 
Vietnam Era is May 7, 1975, just approximately one month 
prior the veteran's first period of active service.  38 
C.F.R. § 3.2(f).  The beginning date of the period of war for 
the Persian Gulf War is August 2, 1990, more than two years 
after the conclusion of the veteran's final period of active 
duty service.  38 C.F.R. § 3.2(i).  Unfortunately, none of 
the veteran's period of active duty service corresponded to a 
period of war for the purposes of nonservice-connected 
pension benefits.

The veteran has not specifically contended that he had any 
additional periods of active duty service beyond the periods 
contemplated above.  Accordingly, the Board finds that the 
veteran does not meet the basic eligibility requirements for 
nonservice-connected pension benefits; he did not have active 
service during wartime.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  In 
this case, the appellant lacks legal entitlement to 
nonservice-connected disability pension due to a lack of 
qualifying service.

The Board believes that the disposition of this issue is 
based upon the operation of law.  As discussed above, the 
veteran did not have active service during wartime as 
required under the law to be eligible for nonservice-
connected disability pension benefits.  The Court has held 
that the Veterans Claim Assistance Act of 2000 has no effect 
on an appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).


ORDER

The veteran does not have basic entitlement to nonservice-
connected pension benefits.  To this extent, the appeal is 
denied.


REMAND

At the June 2008 hearing, the veteran testified that he is 
receiving Social Security disability benefits because of his 
spinal disabilities.  The veteran indicated the same during 
his June 2007 VA examination.  VA has a duty to obtain Social 
Security Administration (SSA) records when it has actual 
notice that the veteran is receiving SSA benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, action should be taken to 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

The Board notes that this appeal features evidence showing a 
potentially pertinent spinal injury during service and 
current disabilities of the lumbar and cervical spine.  Thus, 
any medical evidence which may address the question of an 
etiological link between the veteran's current disabilities 
and his military service may be decisive in this case.

At the veteran's June 2008 hearing, the veteran testified 
that one of his treating physicians at a VA medical facility 
may offer an etiology opinion supportive of the veteran's 
appeal for service connection for his spinal disabilities.  
The veteran expressed that he would attempt to contact this 
VA physician to request a written etiology opinion, but that 
he was concerned that he might have difficulty accomplishing 
this because he did not otherwise have cause for an 
appointment with this doctor in the proximate future.  The 
record was held open for a period following the veteran's 
hearing to afford an opportunity to obtain the medical 
opinion without the delay of a Board remand, but no statement 
from the physician in question was received.  Given the 
potential probative value and significance of this medical 
opinion in this case, the Board believes that an official VA 
attempt to obtain a medical opinion from the VA physician is 
warranted.

Although the June 2008 hearing transcript presents various 
spellings to somewhat confuse the identity of the VA doctor 
the veteran identified as a potential source of a pertinent 
etiology opinion, the Board's review of the veteran's VA 
medical records and the June 2008 hearing transcript reveals 
that Dr. Svetlana Kligman is the veteran's treating 
physiatrist, and it is this doctor that the veteran 
identified at the hearing.  This VA doctor should be 
contacted to inquire as to whether she would be willing to 
author a statement concerning the etiology of the veteran's 
spinal disabilities.  If the VA physiatrist authors a 
pertinent medical opinion, the statement should be obtained 
and associated with the claims folder.

Finally, the Board observes the veteran's June 2008 hearing 
testimony further presented the contention that the June 2007 
VA examination report contains an etiology opinion which is 
contrary to the opinion verbally expressed by the examiner to 
the veteran.  As this case is being remanded for additional 
development anyhow, the Board believes that it is reasonable 
to attempt to obtain clarification from the June 2007 VA 
examiner.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and obtain all records 
from that agency concerning the veteran's 
award of disability benefits, including a 
copy of the decision and any medical 
records used to make the determination, 
copies of any hearing transcripts, etc.  
If the requested records do not exist or 
if it is determined that further efforts 
to obtain them would be futile, this must 
be specifically indicated in the record.

2.  VA should contact the veteran's 
treating VA physiatrist, Dr. Svetlana 
Kligman, to inquire as to whether she 
would be willing to author a statement 
concerning the etiology of the veteran's 
spinal disabilities.  Specifically, the 
doctor should be asked to opine as to 
whether the veteran suffers from any 
spinal disability which is at least as 
likely as not (a 50 percent probability or 
higher) related to an injury during the 
veteran's military service.  The veteran's 
claims folder, to include his service 
medical records, should be made available 
to the doctor for review.  The doctor 
should be notified that it would be most 
helpful if a discussion of the rationale 
of any medical opinions offered would be 
included in her report.  Any medical 
opinion submitted by the doctor should be 
obtained and associated with the claims 
folder.

3.  If the author of the June 2007 VA 
examination report is available, that 
examiner should be requested to author a 
clarification of the opinion expressed in 
the June 2007 VA examination report.  
Specifically, the examiner should be asked 
to address the veteran's contention, 
expressed at the June 2008 Board hearing, 
that the examiner verbally expressed a 
medical opinion that it was likely that 
the veteran's spinal disabilities were 
etiologically related to his injury during 
military service.  The examiner is asked 
to clarify whether the etiology opinion 
expressed in the written June 2007 report, 
that the spinal disabilities are "less 
likely than not" related to his injury 
during service, remains his medical 
opinion.

4.  In light of the veteran's ongoing VA 
medical treatment, VA should ensure that 
any pertinent recent VA treatment records 
not already associated with the claims 
file are obtained and added to the claims 
file.

5.  After completion of the above and any 
development VA deems necessary, VA should 
review the expanded record and determine 
if service connection is warranted in this 
case.  If the claim remains in denial 
status, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity for response.

Then, the case should be returned to the Board for appellate 
review, if otherwise in order.  The Board intimates no 
opinion of any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


